Citation Nr: 0944534	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi 


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In September 2008, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of that hearing has 
been incorporated into the claims file.  


FINDINGS OF FACT

1.  The Veteran does not presently have a right knee 
disability.

2.  The Veteran does not presently have a left knee 
disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran does not have a left knee disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in April 2007, which was prior to the 
August 2007 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2007 letter as well as in an April 2008 
letter, the RO informed the appellant of the evidence needed 
to substantiate these claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In this case, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since he was notified of the disability rating and effective 
date elements in the April 2008 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA 
medical records.  The appellant denied receiving any nonVA 
treatment for his claimed knee disabilities.  With that said, 
the Veteran also testified that he saw a doctor approximately 
a year and a half to two years after service because his 
right knee was hurting.  However, he went on to testify that 
he could not remember the doctor's name.  Accordingly, any 
attempts to try to locate these treatment records would be 
futile.  In addition, the appellant was afforded a VA 
examination in January 2008.  The opinion supplied as part of 
this examination was based on a thorough examination of the 
appellant, the appellant's medical history and complaints, 
and objective findings.  His claims file was reviewed in 
conjunction with the examination.  Thus, the Board finds that 
the examiner provided sufficient detail for the Board to make 
a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Also, the appellant 
was provided with the opportunity to testify at a Board 
hearing, which he attended in September 2008.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he had a 
normal clinical evaluation of his lower extremities at his 
enlistment examination in July 1992.  These records also show 
that he was admitted as an impatient to a medical facility in 
January 1993 for three days for right knee cellulitis, and 
was seen for complaints of bilateral knee pain in December 
1993 of two weeks duration.  According to the December 1993 
treatment record, the Veteran had a history of knee 
dislocation with pain.  This record also notes that there was 
no recent trauma to the area.  A March 1994 record shows that 
the Veteran complained of left knee pain after falling in 
snow one week earlier.  He was diagnosed as having a tendon 
strain, left knee.  The following month, in April 1994, the 
Veteran complained of a sharp pain in his left knee when 
active and an occasional pop.  He was assessed as having 
"RPPS [retro patellar pain syndrome] left knee" and was 
referred to physical therapy.  The Veteran's August 1996 
separation examination report shows a normal clinical 
evaluation of the lower extremities, although it contains a 
notation of recurrent joint pains - knees.

In March 2007, the Veteran filed a claim of entitlement to 
service connection for right and left knee disabilities.  

On file is a May 2007 VA "New Provider Note" showing that 
the Veteran had presented to the primary care clinic for an 
initial evaluation.  His complaints included bilateral knee 
pain, right greater than left.  The Veteran reported that he 
fell in service in 1993 suffering a traumatic laceration to 
his right knee.  He reported that he immediately resumed his 
duties, but developed a high fever that night and was 
hospitalized for three days with infection.  He reported 
chronic pain since that time.  He also reported instability 
and said he walked with a cane.  He was diagnosed as having 
bilateral knee arthralgia, right greater than left.  
Bilateral knee X-rays and a magnetic imaging resonance (MRI) 
of the right knee were ordered.

A July 2007 MRI report of the right knee revealed intact ACL 
(anterior cruciate ligament) and PCL (posterior cruciate 
ligament) ligaments, a Baker's cyst, and a small amount of 
joint effusion which was physiological.  The impression given 
was intact cruciate and menisci.  

In an August 2007 rating decision the RO, in pertinent part, 
denied service connection for right and left knee 
disabilities.  

Later in August 2007, the Veteran filed a notice of 
disagreement with the denial of service connection for right 
and left knee disabilities.  

VA Physical Med Rehab Medicine Notes in November 2007 and 
December 2007 contain impressions of chronic joint pain, 
possible secondary to degenerative joint disease.  

During a VA orthopedic examination in January 2008, the 
Veteran complained of pain in both knees that increased with 
sitting or standing.  He reported that he was employed as an 
oil field worker and did coil tubing services.  He said he 
was able to do this job despite his knee complaints.  He also 
said he had no problems with daily activities.  X-rays of 
both knees were normal as was the MRI of his right knee.  The 
examiner stated that he could not find objective evidence of 
the Veteran's knees to support his subjective complaints and 
he did not feel that the Veteran had significant impairment 
with his knees at that time.  

In a statement (VA Form 21-4138) dated in February 2008, the 
Veteran reported that he had no knee problems prior to his 
injury in service in 1993.  He said that in service there 
were many occasions where he was treated for knee pain and 
given medication and then sent back to his unit.  He said he 
walked with a noticeable limp and used a walking stick.  He 
also said that his knee problems impacted his work by 
requiring him to take longer than necessary to perform even 
the simplest of tasks.  He added that his knees gave out at 
times causing him to fall and impacted his activities of 
daily living.  

The Veteran testified at a Board hearing in September 2008 
that his left knee problems had been of relatively recent 
onset.  He denied receiving any nonVA treatment for his knee.  
He said he did go to a doctor approximately a year and a half 
after service for right knee pain, but he could not remember 
the doctor's name.  He said the doctor told him his knee was 
stiff and to stay off of it for a week or two, but that it 
did not get any better.  He said he just assumed he was going 
to have to live with it.  He also said he gave VA all the 
evidence that he had in his possession.  

III.  Analysis

Pertinent Law and Regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Discussion

The Veteran claims service connection for right and left knee 
disabilities as a result of injuries to his knees in service.  
His service treatment records indeed show he was treated for 
right knee cellulitis in January 1993 and was treated for 
complaints of pain to both his right and left knees at 
various times.  His August 1996 separation examination report 
contains a notation of recurrent joint pains - knees, but 
shows he had a normal clinical evaluation of the lower 
extremities at that time.

The earliest medical evidence on file showing postservice 
knee complaints is dated many years after service, in May 
2007.  While records in May 2007 and thereafter show 
complaints of bilateral knee pain and arthralgia, they are 
devoid of a diagnosis involving the right and/or left knee.  
As far as pain, the law states that pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While a physical med rehab 
medicine note in November 2007 contains an impression of 
chronic joint pain, possible secondary to degenerative joint 
disease, there is no actual diagnosis of degenerative joint 
disease of the knees on file.  

Moreover, there is the January 2008 VA examiner who 
specifically found that the Veteran did not presently have 
right or left knee disabilities.  In this regard, the 
examiner gave an impression of normal examination and x-ray 
of both knees and a normal right knee MRI.  He concluded that 
he could not find objective evidence on his examination of 
the Veteran's knees to support his subjective complaints and 
did not feel that the Veteran had significant impairment with 
his knees at that time.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present right and/or left knee disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In sum, the appeal as to these two issues must be denied 
because the first essential criterion for a grant of service 
connection--competent evidence of the claimed disability--has 
not been met.  Thus, the Veteran's claims for service 
connection cannot prevail for the simple reason that the 
evidence does not show that he has the right and left knee 
disabilities that he claims.  38 C.F.R. § 3.303; Hickson, 
supra.  Because the competent evidence neither supports the 
claims, nor is in relative equipoise on the question of the 
existence of a current right and/or left knee disability - 
the pivotal question in this case, the benefit-of-the-doubt 
doctrine is not for application and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


